United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1452
                                   ___________

John Stanley Newberry,                  *
                                        *
            Appellant,                  *
                                        *
     v.                                 * Appeal from the United States
                                        * District Court for the
Kenneth McKee, Sheriff, Washington      * Western District of Arkansas.
County, Arkansas; Jim Renfrow, Sgt.; *
Randall Denzer, Lt.; Bruce Center,      *       [UNPUBLISHED]
Deputy; Rick Holly, Deputy; Ridenour, *
Deputy,                                 *
                                        *
            Appellees.                  *
                                   ___________

                         Submitted: August 3, 2001
                             Filed: August 8, 2001
                                 ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

      Arkansas inmate John Newberry appeals from the district court’s1 judgment for
defendants following a bench trial on his 42 U.S.C. § 1983 excessive-force claim.


      1
       The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
After careful consideration of the arguments in Newberry’s brief, we conclude that the
district court’s judgment should be affirmed. Newberry fails to direct us to anything
in the record which would show that the district court erred in entering judgment
against him after crediting defendants’ testimony regarding their conduct, see United
States v. Wicker, 80 F.3d 263, 268 (8th Cir. 1996) (district court’s findings as to
credibility of witnesses are virtually unreviewable on appeal), or that it abused its
discretion in refusing to appoint counsel, see Stevens v. Redwing, 146 F.3d 538, 546
(8th Cir. 1998) (standard of review; pro se litigant has no statutory or constitutional
right to have counsel appointed in civil case).

      Accordingly, we affirm, see 8th Cir. R. 47B., and deny all of Newberry’s
pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-